PD-1694-15
                                 NO.
TRACY DIRK WADE,                         §    IN THE COURT.OF
       Appellant,                        §
                                         95                         J3Ecesved m
vs.                                     § CRIMINAL APPEALS          C0URT OF CRIMNAL APPEALS
                                        §
THE STATE OF TEXAS                      § OF TEXAS                      DEC 28 2015
        Appellee.
                        PRO SE MOTION FOR EXTENSION OF TIME
                     TO FILE PETITION FOR DISCRETIONARY REVIEW      AbeS AcOSfa, Ctelfr •
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

    COMES NOW the Appellant/Petitioner in the above styled and numbered cause
and respectfully moves this Honorable Court to extend the time for filing the
Applellant's Petition for Discretionary Review in this cause and in support thereof
would show the Court the following:

      1. The style and number of this cause in the Court of Appeals,is: TRACY DIRK
WADE vs. THE STATE OF TEXAS, Appeal No.#08-14-00117-GR.
      2. The style and number of the case in the trial court is: THE STATE OF TEXAS
vs. TRACY DIRK WADE,ease number (TC# 09700),from the 90th District Court of Young
County,Texas.
      3. The Appellant was convicted of the felony of manufacturing four grams or
more but less than 200 grams of methamphetamine.
    4. Judgement was entered on 2/9-'7/£-&/j and punishment was assessed at 65
years,confinement and a fine of lyft        __•
      5. The conviction was affirmed in the Court of Appeals on December 15th,2015.
      6. The deadline for filing the Appellant's Petition for Discretionary Review
in this cause is January 15th,2016..
      7. An extension of time for a period of sixty (60) days is requested that
would make the due date March 15th,2016.
      8. No prior request for an extension of time has been made. ,
      9. The facts relied upon to show good cause for the requested extension are,
as follows: The Appellant/Petitioner was represented by counsel during the appeal
of this case to the Court of Appeals . After the conviction was affirmed,the trial
court refused to appoint counsel to file a Petition for Discretionary Review.
Therefore,additional time is needed for the Appellant/Petitioner to either prepare
and file the Petition pro se or to seek legal assistance in filing the Petition.
      WHEREFORE,PREMISES CONSIDERED,the Appellant/Petitioner respectfully request
                                                                       FILED IN.
                                                                 COURT OF CRIMINALAPPEALS




EXTENSION                               1                            Abel Acosta, Clerk
that this Honorable Court extend time for filing the Petition for Discretionary
Review in this cause to March 15th,2016.


RESPECTFULLY SUBMITTED



Tracy Dirk Wade
c/o TDCJ-ID# 1916462
James V.Allred Unit
2101 FM 369 N
Iowa Park,Texas,76367


                             CERTIFICATE OF SERVICE

   The Appellant/Petitioner hereby certifies that a true and correct copy of
the foregoing PRO SE MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
REVIEWjhas been mailed to the Clerk Abel Acosta,Court of Criminal Appeals,P.O.
Box 12308,Capitol Station,Austin,Texas,78711,and mailed via 1st class U.S. Postal
Service mail,on this the 28th day of December,2015.

/si**y /jjc*d> £l/*J~~
Teacy/Dirk Wade,Petitioner




EXTENSION